 Case: 1:16-cv-08637 Document #: 4451 Filed: 03/22/21 Page 1 of 5 PageID #:295164




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION
                                                     No. 1:16-cv-08637

                                                     Honorable Thomas M. Durkin
                                                     Magistrate Judge Jeffrey T. Gilbert


This Document Relates To:

All End-User Consumer Plaintiff Actions




ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENTS
 BETWEEN END-USER CONSUMER PLAINTIFFS AND TYSON, FIELDALE, PECO
                FOODS AND GEORGE’S DEFENDANTS

         Now before the Court is End-User Consumer Plaintiffs’ (“EUCPs”) Motion for

Preliminary Approval of Settlements with (1) Defendants Tyson Foods, Inc., Tyson Chicken,

Inc., Tyson Breeders, Inc. and Tyson Poultry, Inc. (“Tyson”), (2) Defendant Fieldale Corporation

(“Fieldale”), (3) Defendant Peco Foods, Inc. (“Peco”), and (4) Defendants George’s, Inc., and

George’s Farms, Inc. (“George’s) (collectively, “Settling Defendants”).

         The Court, having reviewed the Motion, its accompanying memorandum and the exhibits

thereto, the Settlement Agreement between Tyson and EUCPs (“Tyson Settlement Agreement”),

the Settlement Agreement between Fieldale and EUCPs (“Fieldale Settlement Agreement”), the

Settlement Agreement between Peco and EUCPs (“Peco Settlement Agreement”), the Settlement

Agreement between George’s and EUCPs (“George’s Settlement Agreement”), and the file,

hereby ORDERS:


                                            -1-

010636-11/1440067 V2
 Case: 1:16-cv-08637 Document #: 4451 Filed: 03/22/21 Page 2 of 5 PageID #:295165




         1.            This Court has jurisdiction over this action and each of the parties to the

 Settlement Agreement.

         2.            This Court certifies a Settlement Class defined as:

                  All persons and entities who indirectly purchased fresh or frozen
                  raw chicken (defined as whole birds (with or without giblets),
                  whole cut-up birds purchased within a package, or “white meat”
                  parts including breasts and wings (or cuts containing a
                  combination of these), but excluding chicken that is marketed as
                  halal, kosher, free range, or organic) from Defendants or alleged
                  co-conspirators for personal consumption, where the person or
                  entity purchased in California, District of Columbia, Florida,
                  Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan,
                  Minnesota, Missouri, Nebraska, Nevada, New Hampshire, New
                  Mexico, New York, North Carolina, Oregon, Rhode Island (after
                  July 15, 2013), South Carolina, South Dakota, Tennessee, Utah,
                  and Wisconsin from January 1, 2009 (except for Rhode Island,
                  which is from July 15, 2013) to July 31, 2019.

         This class definition is in all material respects the same settlement class proposed in

EUCPs’ Fifth Consolidated Amended Class Action Complaint, ECF Nos. 3747 (redacted), and

3748 (sealed), and the same class set forth in the Settlement Agreement. See Tyson Settlement

Agreement, § II.G.2; Fieldale Settlement Agreement, § II.G.2; Peco Settlement Agreement,

§ II.G.2; and George’s Settlement Agreement, § II.G.2.

         3.            The Court appoints the law firms of Hagens Berman Sobol Shapiro LLP and

 Cohen Milstein Sellers & Toll, PLLC as Co-Lead counsel for the Settlement Class.

         4.            Upon review of the record, the Court finds that the proposed Tyson Settlement

 Agreement has been negotiated at arm’s length, falls within the range of possible approval and

 is hereby preliminarily approved, subject to further consideration at the Court’s Fairness

 Hearing. The Court finds that the Tyson Settlement Agreement is preliminarily determined to

 be fair, reasonable, adequate, and in the best interests of the Class, raises no obvious reasons to

 doubt its fairness, and raises a reasonable basis for presuming that the Settlement and its terms

                                                     -2-

010636-11/1440067 V2
 Case: 1:16-cv-08637 Document #: 4451 Filed: 03/22/21 Page 3 of 5 PageID #:295166




 satisfy the requirements of Federal Rules of Civil Procedure 23(c)(2) and 23(e) and due

 process so that notice of the Settlement may be given to the Settlement Class when

 appropriate.

         5.            Upon review of the record, the Court finds that the proposed Fieldale

 Settlement Agreement has been negotiated at arm’s length, falls within the range of possible

 approval and is hereby preliminarily approved, subject to further consideration at the Court’s

 Fairness Hearing. The Court finds that the Fieldale Settlement Agreement is preliminarily

 determined to be fair, reasonable, adequate, and in the best interests of the Class, raises no

 obvious reasons to doubt its fairness, and raises a reasonable basis for presuming that the

 Settlement and its terms satisfy the requirements of Federal Rules of Civil Procedure 23(c)(2)

 and 23(e) and due process so that notice of the Settlement may be given to the Settlement

 Class when appropriate.

         6.            Upon review of the record, the Court finds that the proposed Peco Settlement

 Agreement has been negotiated at arm’s length, falls within the range of possible approval and

 is hereby preliminarily approved, subject to further consideration at the Court’s Fairness

 Hearing. The Court finds that the Peco Settlement Agreement is preliminarily determined to be

 fair, reasonable, adequate, and in the best interests of the Class, raises no obvious reasons to

 doubt its fairness, and raises a reasonable basis for presuming that the Settlement and its terms

 satisfy the requirements of Federal Rules of Civil Procedure 23(c)(2) and 23(e) and due

 process so that notice of the Settlement may be given to the Settlement Class when

 appropriate.

         7.            The Court further finds that the proposed George’s Settlement Agreement has

 been negotiated at arm’s length, falls within the range of possible approval and is hereby


                                                    -3-

010636-11/1440067 V2
 Case: 1:16-cv-08637 Document #: 4451 Filed: 03/22/21 Page 4 of 5 PageID #:295167




 preliminarily approved, subject to further consideration at the Court’s Fairness Hearing. The

 Court finds that the George’s Settlement Agreement as well is preliminarily determined to be

 fair, reasonable, adequate, and in the best interests of the Class, raises no obvious reasons to

 doubt its fairness, and raises a reasonable basis for presuming that the Settlement and its terms

 satisfy the requirements of Federal Rules of Civil Procedure 23(c)(2) and 23(e) and due

 process so that notice of the Settlement may be given to the Settlement Class when

 appropriate.

         8.            At a later time, Co-Lead Counsel will move the Court to approve a program to

 notify members of the Settlement Class of these and any other then-pending settlements, as the

 Court finds it would be more efficient and economical to defer the notice and claims process

 until a later time.

         9.            After Class Notice has been approved and disseminated, the Court shall hold a

 hearing on the Proposed Settlements to determine whether they are fair, reasonable, and

 adequate, and whether they should be finally approved by the Court (the “Fairness Hearing”).

         10.           After Notice has been disseminated, Class Members who wish to exclude

 themselves from any of these Settlements will be required to submit an appropriate and timely

 request for exclusion, and Class Members who wish to object to any of these Settlements must

 submit an appropriate and timely written statement of the grounds for objection. Class

 Members who wish to appear in person to object to any of these Agreements may do so at the

 Fairness Hearing pursuant to directions by the Court.

         11.           Terms used in this Order that are defined in the Settlement Agreements are,

 unless otherwise defined herein, used as defined in the Settlement Agreements.

         12.           If any of these Settlement Agreements is terminated or rescinded in accordance


                                                   -4-

010636-11/1440067 V2
 Case: 1:16-cv-08637 Document #: 4451 Filed: 03/22/21 Page 5 of 5 PageID #:295168




 with its provisions, or otherwise does not become Final, then the Settlement Agreement and all

 proceedings in connection therewith shall be vacated, and shall be null and void, except

 insofar as expressly provided otherwise in the Settlement Agreement, and without prejudice to

 the status quo ante rights of EUCPs, the Settling Defendant, and the members of the Class. The

 Parties shall also comply with any terms or provisions of the Settlement Agreement applicable

 to termination, rescission, or the Settlement otherwise not becoming Final.

         13.           Neither this Order nor any of these Settlement Agreements shall be deemed or

 construed to be an admission or evidence of any violation of any statute, law, rule, or

 regulation or of any liability or wrongdoing by any of the Settling Defendants or of the truth of

 any of EUCPs’ Claims or allegations, nor shall it be deemed or construed to be an admission

 nor evidence of Released Parties’ defenses.

         14.           The Action with respect to EUCPs’ Claims is stayed as to the Released Parties

 (as that term is defined in the Settlement Agreements) except as necessary to effectuate this

 Settlement.

          IT IS SO ORDERED.

        March 22, 2021
DATED: ________________


                                                  HONORABLE THOMAS M. DURKIN
                                                  UNITED STATES DISTRICT COURT JUDGE




                                                   -5-

010636-11/1440067 V2
